The primary reason for allowance is that the cited prior art does not disclose a method wherein a web processing machine having a main frame, a sub-frame, and an extractor connected with the main frame configured to move a roll between the main frame and an exchange position between the main frame and the sub-frame when the sub-frame is released from the main frame; disconnecting and moving the sub-frame from the main frame; and moving the extractor to the exchange position between the moved away sub-frame and the main frame (claims 1, 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halpern whose telephone number is        (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748